Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
This communication is in response to Application No. 16/515,344 filed on 18 July 2019. The response filed 19 November 2020 amends claims 1, 12, and 18-20, adds claim 21, and presents arguments is hereby acknowledged. 	Claims 1-21 are presented for examination.

Response to Arguments
Independent Claims 1, 12, and 18
On pages 7-8 of the response filed 19 November 2020, Applicant addresses the 35 U.S.C. 103 rejection made on the 20 August 2020 Non-Final Rejection. Applicant’s arguments, regarding the rejections under 35 U.S.C. 103, have been fully considered.
On pages 7-8, Applicant argues that none of the references teach or suggest “processing, by the computing device, the stream of data to identify data types and protocols contained in the stream of data based on a schema defined by an input 

Dependent Claims 2-11, 13-17, 19, and 20
On pages 7-8 of the response filed 19 November 2020, Applicant addresses the 35 U.S.C. 103 rejection made on the 20 August 2020 Non-Final Rejection. Applicant submits that these claims are allowable at least as depending from an allowable independent claim, and further in view of the amendments to the independent claims, and the comments provided above.  	As per the comments above, Examiner found the arguments persuasive. With regards to allowability, Examiner has conducted a search and applied new art. Thus, a new rejection is established against the independent claims.


Newly Added Claim 21
On page 7 of the response filed 19 November 2020, Applicant respectfully requests entry and full consideration of Claim 21. Examiner acknowledges this request and will now consider newly added claim 21.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 8, 9, 12, 13, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2019/0222597 A1 to Crabtree et al, US PGPUB 2017/0060622 Al to Haughwout et al, and US Patent 10,887,415 B1 to Manson et al.
Regarding Claim 1, Crabtree discloses a method comprising:  	receiving, by a computing device, a stream of data indicative of a plurality of events of a network (0059, 0064, and 0068 provides for receiving, by directed computational graph module 155 of advanced cyber decision platform (ACDP) 100, streams of data, wherein the network traffic data indicates/identifies mismatches between anticipated and actual behavior);  	processing, by the computing device, the stream of data (0048-0049, 0054, and 0062-0064 provides for processing, by ACDP 100, the data); 	generating intermediate data and batch data (0048-0049, 0054, and 0062-0064 provides for generating time series data with a specific interval, i.e. intermediate data, and batch activity, i.e. batch data), wherein the intermediate data is available to generate historical views (0054 and 0062 provides for wherein the specific interval of data is available to generate histograms, i.e. historical views);  	generating, by the computing device, a historical view of the events of the network based on at least a subset of intermediate data and the batch data (0062 and 0064 provides for generating, by ACDP 100, an n-dimensional histogram of data streams of the network based on at least the time-series streaming data); and 	providing, by the computing device, the historical view to another processing layer (0062 and 0064 provides, by ACDP 100, the n-dimensional histogram to client access 105) to enable the computing device to respond to requests for information about the network (Examiner interprets this to be intended use). 	Crabtree doesn’t explicitly disclose wherein processing the data comprises processing the data to identify data types and protocols contained in the stream of data based on a schema defined by an input source; wherein generating data comprises generating data from the data types and protocols identified in the stream of data; and wherein the batch data comprises a plurality of intermediate data for a time interval. 	Haughwout, in a similar field of endeavor, discloses wherein batch data comprises a plurality of intermediate data for a time interval (0044 provides for wherein batch data comprises an aggregation, i.e. a plurality of data, of transaction data over longer periods of time). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Haughwout for (col. 6 lines 31-47 provides for processing data to identify an input data format, i.e. a data type, and transmission protocol contained in a data stream, wherein the processing is based on a schema generated/defined by a CADE system, i.e. an input source); and 	wherein generating data comprises generating data from the data types and protocols identified in the stream of data (col. 6 lines 31-47 provides for generating an inter-proxy data format from the input data format and transmission protocol identified in a data stream). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Manson for producing a neutral format for data. The inter-proxy data format of Manson, when implemented with the anomaly detection of the Crabtree/Haughwout system, will allow one of ordinary skill in the art to translate streams of data into a format that is readable by devices communicating in different formats and with different transmission protocols. One of ordinary skill in the art would be motivated to utilize the inter-proxy data format of Manson with the anomaly detection of the Crabtree/Haughwout system in order ignore differences in format and communicate based on the content of the information distributed in the network. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art at the effective filing date of the application to utilize the inter-proxy data format of Manson with the anomaly detection of the Crabtree/Haughwout system for the desirable purpose of communicating data across a network, regardless of the multiple types of data and protocols being utilized within each transmission.
Regarding Claim 2, the Crabtree/Haughwout/Manson system discloses the method of claim 1, comprising:  	storing, by the computing device, the intermediate data in a first memory comprising a plurality of intermediate data (Crabtree, 0049, 0054, 0065, and 0100 provides for storing, by system 200, interval of data in a data store 112, i.e. a memory, comprising a plurality of intervals of data)
Regarding Claim 3, the Crabtree/Haughwout/Manson system discloses the method of claim 1, comprising:  	causing, by the computing device, a real-time view of events occurring on the network to be presented based on the intermediate data (Haughwout, 0023, 0033, and 0051 provides for causing, by processor 104 of system 100, real-time processing of data occurring on the network to be updated in real-time), wherein the real-time view of events includes a data point corresponding to the intermediate data (Haugwout, 0051 and 0058 provides for a real-time view of the data). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Haughwout for processing a real-time view of data. The real-time data view of Haughwout, when implemented with the anomaly detection of the Crabtree system, will allow one of ordinary skill in the art to process data from sensors in substantially real-time. One of ordinary skill in the art would be motivated to utilize the real-time data view of Haughwout with the anomaly detection of the Crabtree system in order to report data to users in substantially real-time. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art at the effective filing date of the application to utilize the real-time data view of Haughwout with the anomaly detection of the Crabtree system for the desirable purpose of detecting anomaly events in real-time and providing reports to users.
Regarding Claim 5, the Crabtree/Haughwout/Manson system discloses the method of claim 1, wherein the intermediate data and batch data are generated using a (Crabtree, 0050 and 0054 provides for wherein data streaming activities and batch activities are in a pipeline).
Regarding Claim 8, the Crabtree/Haughwout/Manson system discloses the method of claim 1, comprising:  	generating an alert for an administrator when the intermediate data indicates an abnormal condition (Crabtree, 0062-0063 and 0070 provides for generating alerts/signals for network administrators when the data indicates an abnormal condition or anomaly).
Regarding Claim 9, the Crabtree/Haughwout/Manson system discloses the method of claim 1, comprising:  	providing the intermediate data to a machine learning system to build a model of the network (Crabtree, 0057, 0059, and 0067 provides for using machine learning to build a behavioral model).
Regarding Claim 12, similar rejection where the method of claim 1 teaches the computing device of claim 12.
Regarding Claim 13, similar rejection where the method of claim 2 teaches the computing device of claim 13.
Regarding Claim 15, similar rejection where the method of claim 3 teaches the computing device of claim 15.
Regarding Claim 16, similar rejection where the method of claim 8 teaches the computing device of claim 16.
Regarding Claim 17, similar rejection where the method of claim 9 teaches the computing device of claim 17.

Claims 4, 6, 14, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over the Crabtree/Haughwout/Manson system as applied to claims 1 and 12 above, and further in view of US PGPUB 2017/0063910 A1 to Muddu et al.
Regarding Claim 4, the Crabtree/Haughwout/Manson system discloses the method of claim 1. 	The Crabtree/Haughwout/Manson system doesn’t explicitly disclose storing, by the computing device, the historical view in a temporal database. 	Muddu, in a similar field of endeavor, discloses storing, a computing device, a historical view in a temporal database (0135 and 0278 provides for storing, by a security platform, time-series data in a hierarchical temporal memory/database)
Regarding Claim 6, the Crabtree/Haughwout/Manson system discloses the method of claim 5. 	The Crabtree/Haughwout/Manson system doesn’t explicitly disclose the single processing pipeline is executed by a single code base. 	Muddu, in a similar field of endeavor, discloses a single processing pipeline is executed by a single code base (FIG. 15 and 0290-0291 provides for ML-based CEP engine 1500 can provide stream via a data pipeline via code base 1534). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Muddu for utilizing a code base. The code base of Muddu, when implemented with the anomaly detection of the Crabtree/Haughwout/Manson system, will allow one of ordinary skill in the art to develop workflows on how to train machine learning models. One of ordinary skill in the art would be motivated to utilize the code base of Muddu with the anomaly detection of the Crabtree/Haughwout/Manson system in order to train machine learning models to detect definitions and produce the appropriate conclusion. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art at the effective filing date of the application to utilize the code base of Muddu with the anomaly detection of the Crabtree/Haughwout/Manson system for the desirable purpose of detecting definitions and producing conclusions based on trained machine learning models.
Regarding Claim 14, the Crabtree/Haughwout/Manson system discloses the computing device of claim 13, wherein the intermediate data and the batch data are generated using a single processing pipeline (Crabtree, 0050 and 0054 provides for wherein data streaming activities and batch activities are in a pipeline). 	The Crabtree/Haughwout/Manson system doesn’t explicitly disclose wherein the single processing pipeline is executed from a single code base. 	Muddu, in a similar field of endeavor, discloses wherein a single processing pipeline is executed from a single code base (FIG. 15 and 0290-0291 provides for ML-based CEP engine 1500 can provide stream via a data pipeline via code base 1534). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Muddu for utilizing a code base. The code base of Muddu, when implemented with the anomaly detection of the Crabtree/Haughwout/Manson system, will allow one of ordinary skill in the art to develop workflows on how to train machine learning models. One of ordinary skill in the art would be motivated to utilize the code base of Muddu with the anomaly detection of the Crabtree/Haughwout/Manson system in order to train machine learning models to detect definitions and produce the appropriate conclusion. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art at the effective filing date of the application to utilize the code base of Muddu with the anomaly detection of the Crabtree/Haughwout/Manson system for the desirable purpose of detecting definitions and producing conclusions based on trained machine learning models.
Regarding Claim 18, Crabtree discloses one or more non-transitory computer-readable media storing instructions (0101 provides for non-transitory machine-readable storage media, which, for example, may be configured or designed to store program instructions) that, when executed by a computing platform comprising at least one (FIG. 1, 0008, and 0064 provides for an advanced cyber decision platform (ACDP) 100 comprises one processor, memory, and cloud interface 110), cause the computing platform to:  	receive a stream of data indicative of a plurality of events occurring on a network (0059, 0064, and 0068 provides for receiving, by directed computational graph module 155 of advanced cyber decision platform (ACDP) 100, streams of data, wherein the network traffic data indicates/identifies mismatches between anticipated and actual behavior);  	process the stream of data (0048-0049, 0054, and 0062-0064 provides for processing data); 	generate intermediate data and batch data (0048-0049, 0054, and 0062-0064 provides for generating time series data with a specific interval, i.e. intermediate data, and batch activity, i.e. batch data) using a single processing pipeline (0050 and 0054 provides for wherein data streaming activities and batch activities are in a pipeline), wherein the intermediate data is available to generate historical views (0054 and 0062 provides for wherein the specific interval of data is available to generate histograms, i.e. historical views);  	generate a historical view of the events of the network based on at least a subset of intermediate data and the batch data (0062 and 0064 provides for generating, by ACDP 100, an n-dimensional histogram of data streams of the network based on at least the time-series streaming data); and  	provide the historical view to another processing layer (0062 and 0064 provides, by ACDP 100, the n-dimensional histogram to client access 105) to enable the (Examiner interprets this to be an intended use). 	Crabtree doesn’t explicitly disclose wherein processing the data comprises processing the data to identify data types and protocols contained in the stream of data based on a schema defined by an input source; wherein generating data comprises generating data from the data types and protocols identified in the stream of data; wherein the single processing pipeline is executed by a single code base; and the batch data comprises a plurality of intermediate data for a time interval. 	Haughwout, in a similar field of endeavor, discloses wherein batch data comprises a plurality of intermediate data for a time interval (0044 provides for wherein batch data comprises an aggregation, i.e. a plurality of data, of transaction data over longer periods of time). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Haughwout for storing transactional data over longer periods of time. The batches of transactional data of Haughwout, when implemented with the anomaly detection of the Crabtree system, will allow one of ordinary skill in the art to define batch data is a compilation of transactional data. One of ordinary skill in the art would be motivated to utilize the batches of transactional data of Haughwout with the anomaly detection of the Crabtree system in order to apply machine learning algorithms to larger sets of data. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art at the effective filing date of the application to utilize the batches of transactional data of Haughwout with the anomaly detection of the Crabtree system for the desirable purpose (col. 6 lines 31-47 provides for processing data to identify an input data format, i.e. a data type, and transmission protocol contained in a data stream, wherein the processing is based on a schema generated/defined by a CADE system, i.e. an input source); and 	wherein generating data comprises generating data from the data types and protocols identified in the stream of data (col. 6 lines 31-47 provides for generating an inter-proxy data format from the input data format and transmission protocol identified in a data stream). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Manson for producing a neutral format for data. The inter-proxy data format of Manson, when implemented with the anomaly detection of the Crabtree/Haughwout system, will allow one of ordinary skill in the art to translate streams of data into a format that is readable by devices communicating in different formats and with different transmission protocols. (FIG. 15 and 0290-0291 provides for ML-based CEP engine 1500 can provide stream via a data pipeline via code base 1534). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Muddu for utilizing a code base. The code base of Muddu, when implemented with the anomaly detection of the Crabtree/Haughwout/Manson system, will allow one of ordinary skill in the art to develop workflows on how to train machine learning models. One of ordinary skill in the art would be motivated to utilize the code base of Muddu with the anomaly detection of the Crabtree/Haughwout/Manson system in order to train machine learning models to detect definitions and produce the appropriate conclusion. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art at the effective 
Regarding Claim 19, the Crabtree/Haughwout/Manson/Muddu system discloses the one or more non-transitory computer-readable media of claim 18, wherein the instructions cause the computing platform to:  	generate an alert for an administrator when the intermediate data indicates an abnormal condition (Crabtree, 0062-0063 and 0070 provides for generating alerts/signals for network administrators when the data indicates an abnormal condition or anomaly).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over the Crabtree/Haughwout/Manson system as applied to claim 1 above, and further in view of US PGPUB 2020/0186544 A1 to Dichiu et al.
Regarding Claim 7, the Crabtree/Haughwout/Manson system discloses the method of claim 1, comprising:  	receiving, by the computing device, a request for a second historical view of a predetermined duration (Crabtree, 0062-0063 and 0103 provides for receiving, by ACDP 100, requests to review n-dimensional histograms of user-specific periods of activity);  	determining that the second historical view comprises a plurality of batch data (Crabtree, 0074 provides for determining that determining that the streaming activity of the histogram comprises batch activities); and 	obtaining a second batch data and a third batch data from a first memory (Crabtree, 0074 provides for obtaining batch activities, i.e. a second data batch and a third data batch, from a batch caching filesystem, i.e. a first memory). 	The Crabtree/Haughwout/Manson system doesn’t explicitly disclose processing the second batch data and the third batch data to produce the second historical view; and displaying the second historical view of the predetermined duration. 	Dichiu, in a similar field of endeavor, discloses processing a second batch data and a third batch data to produce a second historical view (FIGs. 17A, 17B, and 0093-0094 provides for processing clusters of batch data to produce a graph, i.e. a second historical view); and  	displaying the second historical view of a predetermined duration (FIGs. 17A, 17B, 0036, and 0093-0094 provides for displaying the graph in terms of time intervals, i.e. a predetermined duration). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Dichiu for visually displaying clusters of events in a network. The event graphs of Dichiu, when implemented with the anomaly detection of the Crabtree/Haughwout/Manson system, will allow one of ordinary skill in the art to display network events that have previously occurred in a structure graph. One of ordinary skill in the art would be motivated to utilize the event graphs of Dichiu with the anomaly detection of the Crabtree/Haughwout/Manson system in order to report anomalies to administrators or requesting users. Therefore, the examiner concludes it would have been obvious to one .

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over the Crabtree/Haughwout/Manson system as applied to claim 1 above, and further in view of US Patent 9,146,763 B1 to Mehat et al.
Regarding Claim 10, the Crabtree/Haughwout/Manson system discloses the method of claim 1. 	The Crabtree/Haughwout/Manson system doesn’t explicitly disclose adjusting one or more network parameters to accommodate additional user devices in response to the intermediate data. 	Mehat, in a similar field of endeavor, discloses adjusting one or more network parameters to accommodate additional user devices in response to intermediate data (FIG. 1 and col. 6 line 53 – col. 7 line 5 provides for migrating virtual machines, i.e. adjusting one or more network parameters, to accommodate multiple host machines in response to metric values that have hit a threshold value, i.e. intermediate data).  	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Mehat for virtual machine (VM) migration when receiving alert reports. The responsive VM migration of Mehat, when implemented with the anomaly detection of the Crabtree/Haughwout/Manson system, will allow one of ordinary skill in the art to 
Regarding Claim 11, the Crabtree/Haughwout/Manson system discloses the method of claim 1. 	The Crabtree/Haughwout/Manson system doesn’t explicitly disclose adjusting one or more network parameters to accommodate additional user devices in response to the batch data. 	Mehat, in a similar field of endeavor, discloses adjusting one or more network parameters to accommodate additional user devices in response to batch data (FIG. 1 and col. 6 line 53 – col. 7 line 5 provides for migrating virtual machines, i.e. adjusting one or more network parameters, to accommodate multiple host machines in response to metric values that have hit a threshold value, wherein the metrics values are reported in several intervals, i.e. batch data).
 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Mehat for virtual machine (VM) migration when receiving alert reports. The responsive VM migration of .

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over the Crabtree/Haughwout/Manson/Muddu system as applied to claim 18 above, and further in view of Mehat et al.
Regarding Claim 20, the Crabtree/Haughwout/Manson/Muddu system discloses the one or more non-transitory computer-readable media of claim 18. 	The Crabtree/Haughwout/Manson/Muddu system doesn’t explicitly disclose adjust one or more network parameters in response to the intermediate data. 	Mehat, in a similar field of endeavor, discloses adjust one or more network parameters in response to the intermediate data (FIG. 1 and col. 6 line 53 – col. 7 line 5 provides for migrating virtual machines, i.e. adjusting one or more network parameters, in response to metric values that have hit a threshold value, wherein the metrics values are reported in several intervals, i.e. batch data). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Mehat for virtual machine (VM) migration when receiving alert reports. The responsive VM migration of Mehat, when implemented with the anomaly detection of the Crabtree/Haughwout/Manson/Muddu system, will allow one of ordinary skill in the art to respond to detected anomalies in real-time or near real-time. One of ordinary skill in the art would be motivated to utilize the responsive VM migration of Mehat with the anomaly detection of the Crabtree/Haughwout/Manson/Muddu system in order to report data that allows the system to automatically adjust its logical resources based on the presence of physical resources. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art at the effective filing date of the application to utilize the responsive VM migration of Mehat with the anomaly detection of the Crabtree/Haughwout/Manson/Muddu system for the desirable purpose of detecting anomaly events and responding in real-time to maintain a balanced network.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over the Crabtree/Haughwout/Manson system as applied to claim 1 above, and further in view of US PGPUB 2019/0340041 A1 to Banisadr et al.
Regarding Claim 21, the Crabtree/Haughwout/Manson system discloses the method of claim 1. 	The Crabtree/Haughwout/Manson system doesn’t explicitly disclose deserializing the stream of data based on the schema defined by the input source.(0036 and 0041 provides for de-serializing an input stream of data based on schema mappings defined by event processing service 100). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Banisadr to turn a stream of bytes into a copy of the object. The de-serializing of Banisadr, when implemented with the anomaly detection of the Crabtree/Haughwout/Manson system, will allow one of ordinary skill in the art to conserve and restore data. One of ordinary skill in the art would be motivated to utilize the de-serializing of Banisadr with the anomaly detection of the Crabtree/Haughwout/Manson system in order to map objects from a stream to required elements of an event, for further analysis. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art at the effective filing date of the application to utilize the de-serializing of Banisadr with the anomaly detection of the Crabtree/Haughwout/Manson system for the desirable purpose of further analyzing elements of an event when conserving and/or restoring data when detecting anomalies.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent 5,751,914 A to Coley et al. discloses correlating a plurality of events within a data processing system.
US PGPUB 2014/0201244 A1 to Zhou discloses Google’s Protocol Buffers to generate a schema to parse a stream.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHQUITA GOODWIN whose telephone number is (571)272-5477.  The examiner can normally be reached on M-F 9am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.D.G/Examiner, Art Unit 2459                                                                                                                                                                                                        


/Backhean Tiv/Primary Examiner, Art Unit 2459